 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5
      JOHN KIM,
 6                           Plaintiff,
                                                        C18-31 TSZ
           v.
 7
      SANOFI PASTEUR, INC.,                             MINUTE ORDER
 8                           Defendant.

 9
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
10
           (1)    The parties’ stipulated motion regarding the amount in controversy, docket
11 no. 44, is GRANTED as follows. By Minute Order entered October 15, 2018, docket
   no. 32, the Court observed that, with respect to plaintiff’s claim under the Washington
12 Law Against Discrimination (“WLAD”), the amount in controversy had not been
   pleaded, and diversity jurisdiction had not been adequately alleged, but that, following
13 plaintiff’s voluntary dismissal of the only federal claim in this matter, the Court still has
   (and is not declining to exercise) subject matter jurisdiction as to the WLAD claim,
14 pursuant to 28 U.S.C. § 1367(a). The Court treats the parties’ stipulated motion, docket
   no. 44, as seeking leave to amend the complaint to assert, and to amend the answer to
15 admit, that the amount in controversy exceeds $75,000. See Chavez v. JPMorgan Chase
   & Co., 888 F.3d 413, 416 (9th Cir. 2018) (“litigants cannot stipulate to subject matter
16 jurisdiction where it does not otherwise exist,” but a concession made in good faith is
   “strong evidence that the amount in controversy exceeds $75,000”). The parties are
17 granted such leave, and the Complaint, docket no. 1, and the Answer, docket no. 8, will
   be deemed amended to allege and admit the requisite amount in controversy.
18
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 22nd day of January, 2019.

21                                                    William M. McCool
                                                      Clerk
22
                                                      s/Karen Dews
23                                                    Deputy Clerk

     MINUTE ORDER - 1
